Opinion by
Orlady, P. J.,
Every question raised by the assignments of error has been so fairly considered and convincingly answered in the charge of the court, and in the opinion refusing a new trial, that it is not necessary to consider the alleged error in detail. The jury was clearly and adequately instructed in regard to every phase of the defense. The effect to be given to the evidence of good character; the degree of proof required to establish the defendant’s guilt, and the effect to be given to the testimony of an admitted accomplice, were carefully and adequately explained to the jury.
After a fair trial the defendant was convicted, and on further consideration by the court a new trial was refused.
The judgment is affirmed.